UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     JOSEPH ACFALLE,                                 DOCKET NUMBER
                  Appellant,                         SF-0752-15-0305-I-1

                  v.

     DEPARTMENT OF THE ARMY,                         DATE: November 22, 2016
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Jessica L. Parks, Esquire, and Kerrie D. Riggs, Esquire, Washington, D.C.,
             for the appellant.

           Rick W. Tague, APO, AP, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     upheld his removal. Generally, we grant petitions such as this one only when:
     the initial decision contains erroneous findings of material fact; the initial
     decision is based on an erroneous interpretation of statute or regulation or the


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                     2

     erroneous application of the law to the facts of the case; the administrative
     judge’s rulings during either the course of the appeal or the initial decision
     were not consistent with required procedures or involved an abuse of discretion,
     and the resulting error affected the outcome of the case; or new and material
     evidence or legal argument is available that, despite the petitioner’s due
     diligence, was not available when the record closed.      Title 5 of the Code of
     Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).          After fully
     considering the filings in this appeal, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review and AFFIRM the initial decision,
     which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).

                                     BACKGROUND
¶2        The underlying facts are largely undisputed.      On January 25, 2009, the
     appellant was appointed to the Supervisory Paralegal Speciali st position with the
     agency’s Installation Legal Office and he was assigned to Camp Zama, Japan.
     Initial Appeal File (IAF), Tab 6, Exhibit (Ex.) 4E‑1 at 24 of 44, Tab 23, Ex. 2.
     Upon his appointment, the appellant signed a rotation agreement in which he
     agreed to a 36-month initial overseas tour. IAF, Tab 6, Ex. 4E-1 at 23-24 of 44.
     The agreement stated that, when an employee does not have return rights, he must
     apply to return to the United States through the Department of Defense Priority
     Placement Program (PPP) before completing his tour.        Id. at 23 of 44.   The
     agreement further stated that the agency “agrees to reasonably help the employee
     to apply for return placement” in the United States.     Id.   It also advised the
     appellant that “failure to abide by the terms of the agreement may result in a
     proposal to separate the employee from the Federal service.” Id.
¶3        In January 2010, and then again in January 2012, the appellant’s overseas
     tour was extended for 2-year periods. Id. at 24 of 44. On August 5, 2013, the
     agency suspended the appellant for 7 days for possessing and using an illegal
                                                                                       3

     stimulant. IAF, Tab 23, Exs. 22‑25. On August 12, 2013, the agency notified the
     appellant that it would not grant his request to extend his term appointment for a
     third time and advised him that he could register in the Department of Defense’s
     PPP. Id., Exs. 8‑9. The appellant notified the agency of his intent to register in
     the PPP. Id., Exs. 1, 9. The appellant’s supervisor certified that his performance
     and conduct were acceptable for registration in the PPP. Id., Ex. 11.
¶4        On August 30, 2013, the agency advised the appellant that he was unable to
     register in the PPP “due to the pending investigation of [his] security clearance.”
     Id., Ex. 12.   On January 23, 2014, an agency Human Resources Specialist
     informed the appellant that the agency had changed its stance and that he could
     register with the PPP, and his supervisor certified again that his performance and
     conduct were acceptable for registration in the PPP.         Id., Exs. 13-14.    On
     January 25, 2014, the appellant’s overseas tour of duty ended, but he remained
     employed by the agency and continued to be enrolled in the PPP. Id., Ex. 1.
¶5        On May 16, 2014, the appellant pled guilty to violating the Stimulus
     Control Law in a Japanese court. IAF, Tab 6, Ex. 4E‑2; IAF, Tab 9 at 12‑13. On
     May 28, 2014, the agency offered the appellant an Administrative Support
     Assistant position upon his return to the United States. IAF, Tab 23, Ex. 15; IAF,
     Tab 11 (Admissions). On July 10, 2014, the agency informed the appellant that
     the PPP job offer was withdrawn because he did not have a “favorable [National
     Agency Check and Inquiries]” 2 and his clearance had been suspended.            IAF,
     Tab 23, Ex. 16.    The agency also advised him that he could no longer be
     registered in the PPP “[d]ue to ongoing issues with [his] security clearance.” Id.
     The agency later informed the appellant that his May 16, 2013 guilty plea and
     sentence was an additional reason for his ineligibility in the PPP. IAF, Tab 6,


     2
       This is the basic and minimum investigation required on all new Federal employees.
     Personnel Security, http://www.dami.army.pentagon.mil/site/PerSec/InvTypes.aspx
     (last visited Nov. 21, 2016).
                                                                                        4

     Ex. 4E-2, Tab 9 at 12-13. 3   On July 22, 2014, the agency’s Civilian Personnel
     Advisory Center (CPAC) determined that the appellant was “ineligible” to enroll
     in the PPP and he was removed from the PPP “for cause.” IAF, Tab 6, Ex. 4E-2.
     The agency subsequently proposed to remove the appellant because his overseas
     term had expired, he did not have return rights, and he was ineligible for the PPP.
     Id., Ex. 4E. After submitting an oral and a written reply, the agency upheld the
     appellant’s removal, which became effective on or about January 27, 2015. Id.,
     Exs. 4A-4D.
¶6        The appellant filed a Board appeal. IAF, Tab 1. The administrative judge
     found that the appellant made a nonfrivolous allegation of Board jurisdiction, and
     the appellant withdrew his request for a hearing.       IAF, Tabs 15, 18-19.     The
     administrative judge issued an initial decision affirming the removal action. IAF,
     Tab 27, Initial Decision (ID).    Among other things, the administrative judge
     found that the agency proved the charge by preponderant evidence, concluded
     that the appellant was not denied due process or subjected to double punishment,
     held that there was a nexus between the sustained charge and the efficiency of the
     service, and upheld the removal penalty. ID at 9-22.
¶7        The appellant has filed a petition for review, the agency has filed a
     response, and the appellant has filed a reply brief. Petition for Review (PFR)
     File, Tabs 1, 3-4.   On review, the appellant makes the following assertions:
     (1) the administrative judge incorrectly decided his due process claim; (2) he was
     still eligible for the PPP; (3) even if he were ineligible for the PPP, the agency
     did not have the authority to remove him for this reason; and (4) he was subjected
     to double punishment. PFR File, Tab 1 at 8-28.




     3
       The appellant was sentenced to 18 months in prison, but that sentence was suspended
     for 3 years. IAF, Tab 9 at 12-13.
                                                                                              5

                      DISCUSSION OF ARGUMENTS ON REVIEW
¶8         On review, the appellant asserts that his due process rights were violated
     because he was unable to challenge the agency’s decision to find him ineligible
     for the PPP, and the deciding official “refused” to look behind that decision as
     part of the removal process.          PFR File, Tab 1 at 8-14.         These assertions
     are not persuasive.
¶9         We disagree with the appellant that Jacobs v. Department of the Army,
     62 M.S.P.R. 688 (1994), McGillivray v. Federal Emergency Management Agency,
     58 M.S.P.R. 398 (1993), and Siegert v. Department of the Army, 38 M.S.P.R. 684
     (1988), support his assertion that he had a due process right to challenge the
     CPAC’s determination that he was not eligible for the PPP. PFR File, Tab 1 at 9.
     Rather, these cases stand for the proposition that the Board has the authority to
     review the validity of         an agency’s      underlying determination        regarding
     disqualification from the Chemical Personnel Reliability Program, revoking
     procurement authority, and revoking clinical privileges, respectively.            Jacobs,
     62 M.S.P.R. at 693‑95; McGillivray, 58 M.S.P.R. at 402-05; Siegert, 38 M.S.P.R.
     at 687-91. 4   The appellant’s reliance on cases involving revoking security
     clearances is misplaced because employees in such cases are entitled to specific
     procedures.     PFR File, Tab 1 at 10; see Ryan v. Department of Homeland
     Security, 793 F.3d 1368, 1371 (Fed. Cir. 2015) (explaining that, in the course of
     reviewing an adverse action based on an underlying decision to deny or revoke a
     security clearance, the Board has the authority to review only whether the
     employee’s position required a clearance, the clearance was denied, suspended or
     revoked, and the procedural protections in 5 U.S.C. § 7513 were followed). 5 The

     4
      We discuss the appellant’s arguments involving the Board’s authority to review the
     CPAC’s determination infra ¶ 12.
     5
       In assessing the relevant penalty factors, the deciding official stated that his decision
     was based only on the criminal conviction, not on the security clearance being
     suspended. IAF, Tab 22 at 21 of 26. The record contains the agency’s January 8, 2015
     memorandum entitled “Intent to Revoke Security Clearance,” but the administrative
                                                                                        6

      appellant has not identified, and we are not aware of, any authority that extends
      the procedures in security clearance cases or otherwise provides similar
      procedures to an employee challenging an agency determination that he was
      ineligible for the PPP.
¶10         The appellant also asserts that he was “completely deprived . . . of any
      meaningful due process before his removal” because the deciding official had no
      authority to change the outcome. PFR File, Tab 1 at 11-14, Tab 3 at 6. It is true
      that the deciding official did not look behind the CPAC’s determination that he
      was ineligible for the PPP.    IAF, Tab 23, Ex. 18 at 26.    The deciding official
      stated in his telephonic deposition that he had inquired to ensure that the agency’s
      policies were properly followed and he considered the appellant’s responses to
      the proposed removal; however, he testified that none of the information
      presented by the appellant would have changed the fact that his overseas tour had
      ended, he had no return rights, and he was not eligible for the PPP. IAF, Tab 25
      at 17-18 of 19.    Moreover, as the administrative judge noted in the initial
      decision, the deciding official could have sought an additional tour extension for
      the appellant.    ID at 16; IAF, Tab 25 at 9 of 19.    The appellant’s citation in
      support of this argument to Li v. Department of Health & Human Services, MSPB
      Docket No. DC-0752-15-0139-I-1, Initial Decision (Mar. 30, 2015), PFR File,
      Tab 1 at 10-11, is not persuasive because Board initial decisions are of no
      precedential value and cannot be cited or relied on as controlling authority ,
      Rockwell v. Department of Commerce, 39 M.S.P.R. 217, 222 (1988).
¶11         Ultimately, the appellant does not dispute that he was given notice of the
      proposed removal, he provided the agency with oral and written responses, and
      the deciding official considered his responses in making the decision to remove
      him. This is all of the process to which he was entitled in this removal appeal.


      judge indicated that this memorandum was not a factor in his decision. ID at 9-10
      & n.5; IAF, Tab 22 at 9-20 of 26. Similarly, we have not considered the security
      clearance issue in our analysis of this appeal.
                                                                                            7

      See Cleveland Board of Education v. Loudermill, 470 U.S. 532, 546 (1985); see
      also 5 U.S.C. § 7513.
¶12         We also have considered the appellant’s assertion that he was eligible for
      the PPP, the administrative judge failed to make “an independent determination”
      regarding his PPP eligibility, and the Board should conduct a “de novo” review of
      the facts and evidence regarding the CPAC’s determination.            PFR File, Tab 1
      at 17‑25. Even if we assumed for the purpose of our analysis that the Board was
      authorized to review the CPAC’s determination that he was ineligible for the PPP,
      we would affirm this determination and conclude that the agency proved the
      charge. 6   The PPP Handbook states that an employee “whose performance or
      conduct is less than fully satisfactory” is ineligible to register in the PPP. IAF,
      Tab 23, Ex. 10 at 3-6. It further states that PPP registration will be denied to any
      employee when the registering activity (in this case, the CPAC) “has knowledge
      of performance or conduct that directly and negatively affects the employee's
      qualifications, eligibility, or suitability for placement.” Id. Notwithstanding the
      certifications by the appellant’s supervisor, his guilty plea, conviction, suspended
      criminal sentence, and subsequent 7-day disciplinary suspension constitute
      sufficient “knowledge” by the CPAC of conduct that directly and negatively
      affected his qualifications, eligibility, or suitability for placement.     E.g., IAF,
      Tab 23, Exs. 10-11, 14, 23-24, 29. Moreover, the appellant has not persuaded us
      that the administrative judge erred when he credited the statement of the Deputy
      Regional Director, Far East Region, U.S. Army Civilian Human Resources, that
      the CPAC—and not the employee’s supervisor—makes the ultimate decision on
      PPP eligibility. ID at 11-12; IAF, Tab 22 at 8 of 26.
¶13         In addition, we have considered the appellant’s argument that the
      administrative judge erred by failing to discuss the rehabilitation provision of the

      6
        The appellant does not challenge the administrative judge’s finding that his overseas
      tour had expired and he did not have return rights. ID at 9. We see no reason to disturb
      these findings.
                                                                                      8

      PPP Handbook.     PFR File, Tab 1 at 24-25. This provision states, in pertinent
      part, that in the case of substantiated conduct problems, eligibility will be
      withheld for a representative period of time to ensure that the necessary
      corrective measures have had their intended effect. IAF, Tab 23, Ex. 10 at 3-6.
      Registration will be permitted after this period if the employee has demonstrated
      fully satisfactory performance and conduct and is otherwise still eligible and if
      the registering activity is reasonably assured that the problem has been resolved.
      Id.   Contrary to the appellant’s assertion on review, the administrative judge
      mentioned his rehabilitation argument and cited to the PPP Handbook page that
      discusses the rehabilitation provision. ID at 12. Moreover, we discern no error
      with the administrative judge’s conclusion that it was reasonable for the agency
      to find that the appellant was ineligible to register for the PPP while he was
      serving his 3-year suspended criminal sentence, which was imposed by an
      independent judicial authority. ID at 12; IAF, Tab 9 at 12-13, Tab 22 at 8, Tab 25
      at 10, 12‑13.
¶14         Next, we have considered the appellant’s assertion that he was subjected to
      double punishment. PFR File, Tab 1 at 25-28; see Wigen v. U.S. Postal Service,
      58 M.S.P.R. 381, 383 (1993) (stating that an agency cannot impose disciplinary
      or adverse action more than once for the same misconduct ).        The appellant
      has not cited any persuasive authority to support his assertion that the CPAC’s
      determination that he was ineligible for the PPP was disciplinary in nature or
      otherwise a form of punishment. See, e.g., Scott v. Department of the Air Force,
      113 M.S.P.R. 434, ¶ 10 (2010) (stating that the agency’s failure to place the
      appellant in the PPP is not an appealable adverse action). Even if we assumed for
      the purpose of our analysis that the CPAC determination was disciplinary in
      nature, we would not conclude that the appellant was subjected to double
      punishment.     In contrast to the 7-day suspension, which was based on the
      appellant’s misconduct, the removal action was based on a consequence of the
      misconduct (i.e., ineligibility for the PPP) as well as the expiration of his
                                                                                           9

      overseas tour and the fact that he did not have return rights. We therefore affirm
      the initial decision in this regard. See, e.g., Nguyen v. Department of Homeland
      Security, 737 F.3d 711, 717 (Fed. Cir. 2013) (affirming the Board’s determination
      that the agency did not subject Mr. Nguyen to double punishment when it
      demoted him based on the Department of Justice’s determination that he was
      “Giglio impaired,” 7 even though the Department of Homeland Security previously
      had disciplined him for the underlying misconduct that lead to the determination).
¶15         Finally, we are not persuaded by the appellant’s argument that the agency
      did not have the authority to remove a permanent, career-tenured employee for
      failure to be eligible for the PPP.       PFR File, Tab 1 at 14-17; see Soper v.
      United States, 677 F.2d 869, 870-72 (Ct. Cl. 1982) (upholding Mr. Soper’s
      removal based on his failure to obtain U.S. employment when his overseas
      rotation had expired and his failure to register in the PPP). 8
¶16         Accordingly, we affirm the initial decision.

                       NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS
            You have the right to request review of this final decision by the U.S.
      Court of Appeals for the Federal Circuit. You must submit your request to the
      court at the following address:

      7
        Under Giglio v. United States, 405 U.S. 150 (1972), investigative agencies must turn
      over to prosecutors any potential impeachment evidence concerning the agents involved
      in a case, and prosecutors then will exercise discretion regarding whether the evidence
      must be turned over to the defense. Bennett v. Department of Justice, 119 M.S.P.R.
      685, ¶ 3 n.2 (2013). A “Giglio-impaired” agent is one against whom there is potential
      impeachment evidence that would render the agent’s testimon y of marginal value in a
      case. Id.
      8
        The decisions of the former U.S. Court of Claims have been adopted by the U.S. Court
      of Appeals for the Federal Circuit as binding precedent until such time as the latter,
      sitting en banc, overrules such precedent. South Corporation v. United States, 690 F.2d
1368, 1370-71 (Fed. Cir. 1982). The factual circumstances surrounding Mr. Soper’s
      failure to register in the PPP are different from the circumstances that led to the
      CPAC’s determination here that the appellant was ineligible for the PPP; however, the
      court’s decision in Soper remains binding precedent.
                                                                                 10

                             U.S. Court of Appeals
                             for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode.htm.        Additional information is
available at the court’s website, www.cafc.uscourts.gov. Of particular relevance
is the court’s “Guide for Pro Se Petitioners and Appellants,” wh ich is contained
within the court’s Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          Jennifer Everling
                                          Acting Clerk of the Board
Washington, D.C.